    Case 21-03020-sgj Doc 88 Filed 06/17/21                  Entered 06/17/21 17:02:34              Page 1 of 3




ROSS & SMITH, PC
Judith W. Ross
State Bar No. 21010670
Frances A. Smith
State Bar No. 24033084
Eric Soderlund
State Bar No. 24037525
700 N. Pearl Street, Suite 1610
Dallas, Texas 75201
Telephone: 214-377-7879
Facsimile: 214-377-9409
Email: judith.ross@judithwross.com
frances.smith@judithwross.com
eric.soderlund@judithwross.com

Counsel for Mary Kathryn Lucas (neé Irving),
John Paul Sevilla, Scott Ellington, Isaac Leventon,
and Matthew DiOrio

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NOTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


IN RE:                                 §                                Chapter 11
                                       §
HIGHLAND CAPITAL MANAGEMENT, L.P., § 1                                  Case No. 19-34054-sgj-11
                                       §
                        Debtor.        §                                Chapter 11
____________________________________   §
                                       §                                Adversary Proceeding
UBS SECURITIES LLC AND UBS AG          §
LONDON BRANCH,                         §                                No. 21-03020-sgj
                                       §
                        Plaintiffs,    §
                                       §
VS.                                    §
                                       §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                       §
                        Defendant.     §

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03020-sgj Doc 88 Filed 06/17/21          Entered 06/17/21 17:02:34        Page 2 of 3




    NOTICE OF INTENT TO TAKE WITNESS TESTIMONY OF CORPORATE
  REPRESENTATIVE OF UBS SECURITIES LLC AND UBS AG LONDON BRANCH

       PLEASE TAKE NOTICE that, pursuant to Rule 9014 of the Federal Rules of Bankruptcy

Procedure and Local Rule 9014-1, Mary Kathryn Lucas (neé Irving), John Paul Sevilla, Scott

Ellington, Isaac Leventon, and Matthew DiOrio (collectively, the “Former Employees”) shall

take the testimony of the Corporate Representative of UBS Securities LLC and UBS AG London

Branch (together, “UBS”), at the hearing currently set for June 24, 2021 at 2:30 PM on the

following:

   1. The allegations and contentions set forth in the following documents filed with the Court:

        (a) Motion of Former Employees to Quash Subpoenas and Brief in Support [Docket No.

             70];

        (b) Plaintiffs’ Motion to Compel and Response to Motion of Former Employees to Quash

             Subpoenas and Brief in Support [Docket No. 74];

        (c) Original Complaint for Injunctive Relief [filed under seal]; and

        (d) Order Granting Plaintiffs’ Motion for a Temporary Restraining Order [Docket No.

             21].

   2. The Settlement Agreement dated March 30, 2021 by and between UBS and the Debtor

       (Ch. 11 Docket No. 2200 at Ex. 1), in particular the negotiation and drafting of §§1(c) and

       3(a) thereof.




NOTICE OF WITNESS TESTIMONY OF CORPORATE REPRESENTATIVE OF
UBS SECURITIES LLC AND UBS AG LONDON BRANCH - Page 2
 Case 21-03020-sgj Doc 88 Filed 06/17/21          Entered 06/17/21 17:02:34       Page 3 of 3




Dated: June 17, 2021                        Respectfully Submitted,

                                            By: /s/ Frances A. Smith
                                            Judith W. Ross
                                            State Bar No. 21010670
                                            Frances A. Smith
                                            State Bar No. 24033084
                                            Eric Soderlund
                                            State Bar No. 24037525
                                            ROSS & SMITH, PC
                                            700 N. Pearl Street, Suite 1610
                                            Dallas, Texas 75201
                                            Telephone: 214-377-7879
                                            Facsimile: 214-377-9409
                                            Email: judith.ross@judithwross.com
                                            frances.smith@judithwross.com
                                            eric.soderlund@judithwross.com

                                            COUNSEL FOR MARY KATHRYN LUCAS
                                            (NEÉ IRVING), JOHN PAUL SEVILLA,
                                            SCOTTELLINGTON, ISAAC LEVENTON,
                                            AND MATTHEW DIORIO




                                CERTIFICATE OF SERVICE

      I hereby certify that on June 17, 2021, a true and correct copy of the foregoing was served
via ECF-Electronic Notice on all parties receiving ECF-Notice in this adversary proceeding.

                                            /s/ Frances A. Smith
                                            Frances A. Smith




NOTICE OF WITNESS TESTIMONY OF CORPORATE REPRESENTATIVE OF
UBS SECURITIES LLC AND UBS AG LONDON BRANCH - Page 3
